DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a belted absorbent article having a first belt portion and a second belt portion extending on each side, the first belt portion having a belt-opening trigger zone that is distinguished from the free end of the belt portion by a visual or tactile distinction, a distinguished part of the free end distinguished from the remaining parts of the article by color or pattern, and a fastener arranged on the belt portion between the belt-opening trigger zone and the distinguished part of the free end. The closest prior art of record, Osterdahl (WO 2010/110701), teaches providing a visual or tactile distinction to the free end of a belt portion, as shown in figure 1, but does not disclose two separate distinguishable regions, the belt-opening trigger zone having a visual or tactile distinction, and the distinguished part of the free .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 6,626,882 and 2012/0024458 disclose printed indicia on belts or fastening members of absorbent articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781